Citation Nr: 0405325	
Decision Date: 02/26/04    Archive Date: 03/05/04	

DOCKET NO.  02-08 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder of the right leg.   

2.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the right leg prior to July 30, 2002, and 
to a 60 percent evaluation thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the benefits sought on appeal.  The 
veteran, who had active service from March 1943 to February 
1946, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  



REMAND

A preliminary review of the record discloses a need for 
further development in this case prior to final appellate 
review.  In this regard, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

Both the VCAA statute, 38 U.S.C.A. § 5103(a) and the 
regulation, 38 C.F.R. § 3.159, clearly requires the VA to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  While the Statement of the Case notifies the 
veteran of the provisions of 38 C.F.R. § 3.159, the 
regulation promulgated to enact the VCAA, no document 
contained in the claims file notifies the veteran of the 
evidence needed to substantiate his claims and whether he or 
the VA bears the responsibility of obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Based 
on the facts and circumstances of this case, and guidance 
from the United States Court of Appeals for Veterans Claims, 
it appears that further notice to the veteran of the 
substance of the VCAA is required.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran if further action on his part is required.  
Accordingly, this case is REMANDED for the following action:  


1.  The RO should notify the veteran of 
the substance of the VCAA, including the 
evidence necessary to substantiate his 
claims and the division of responsibility 
between the RO and the veteran for 
obtaining that evidence.  

2.  The RO should review the veteran's 
claim on the basis of all evidence 
associated with the claims file 
subsequent to the June 2002 Statement of 
the Case.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



